DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/840649, filed on 04/06/2020. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 1,953,119 to McCormick (henceforth referred to as McCormick).
Regarding claims 1-2, 8-10, and 12, McCormick discloses an elevator compensation assembly (i.e. Page 1, lines 1-4), comprising: 
a compensation sheave (i.e. Fig. 1, ref. 1) having an outer surface configured to engage a plurality of compensation rope members (i.e. Fig. 2, ref. 2); 
a guard (i.e. Mark up of Fig. 2, bottom portion of frame, ref. 18) having an inner surface situated adjacent and facing toward (i.e. Fig. 2, top surface of the bottom portion of frame in 
a plurality of dividers (i.e. Fig. 1, dotted line represents dividers and Fig. 2, profile of dividers on ref. 1 shown between each strand of ref. 2) that extend away from at least one of the outer surface of the compensation sheave or the inner surface of the guard, the dividers establishing a plurality of spaces between adjacent ones of the dividers for accommodating one of the plurality of compensation rope members in each of the plurality of spaces (i.e. Fig. 2 shows individual strands of ref. 2 between profile of dividers on ref. 1), wherein the plurality of compensation rope members do not contact the guard when the plurality of compensation rope members engage the outer surface of the compensation sheave (i.e. Fig. 2 shows the bottom portion of ref. 18 not contacting rope members, ref. 2, while the rope members are in contact with the sheave, ref. 1). 
Wherein the dividers each comprise a flange (i.e. Fig. 1, dotted line represents external flanges and Fig. 2, profile of external flanges on ref. 1 shown between each strand of ref. 2) on the outer surface of the compensation sheave. 
An elevator system (i.e. page 1, line 4), comprising the compensation assembly of claim 1, and elevator car (i.e. page 2, line 59), a counterweight (i.e. page 2, line 59), and a plurality of compensation rope members (i.e. Fig. 2, ref. 2) coupled to the elevator car and the counterweight, the plurality of compensation rope members being respectively received in the spaces between the adjacent ones of the dividers (i.e. Fig. 2, ref. 2 within ref. 1). 
Wherein the compensation sheave includes a plurality of grooves (i.e. Fig. 1, dotted line represents external grooves and Fig. 2, profile of external grooves on ref. 1 shown between 
A method of controlling a position of the elevator compensation rope members, the method comprising placing a compensation rope member within each of the spaces of the elevator compensation assembly of claim 1 (Fig. 2, ref. 2 within ref. 1). 
Wherein the guard remains stationary relative to the compensation sheave (i.e. Fig. 1 and 2, bottom portion of frame, ref. 18, is stationary relative to the compensation sheave, ref. 1).

    PNG
    media_image1.png
    434
    585
    media_image1.png
    Greyscale


Regarding claims 13-15, McCormick discloses an elevator compensation assembly (i.e. Page 1, lines 1-4), comprising: 

a guard (i.e. Mark up of Fig. 2, bottom portion of frame, ref. 18) having an inner surface situated adjacent and facing toward (i.e. Fig. 2, top surface of the bottom portion of frame in mark up of Fig. 2 is facing toward compensation sheave, ref. 1) the outer surface of the compensation sheave, the guard remaining stationary relative to the compensation sheave (i.e. Fig. 1 and 2, bottom portion of frame, ref. 18, is stationary relative to the compensation sheave, ref. 1); and 
a plurality of dividers (i.e. Fig. 1, dotted line represents dividers and Fig. 2, profile of dividers on ref. 1 shown between each strand of ref. 2) that extend away from at least one of the outer surface of the compensation sheave or the inner surface of the guard, the dividers establishing a plurality of spaces between adjacent ones of the dividers for accommodating one of the plurality of compensation rope members in each of the plurality of spaces (i.e. Fig. 2 shows individual strands of ref. 2 between profile of dividers on ref. 1).
Wherein the plurality of compensation rope members do not contact the guard or the dividers when the plurality of compensation rope members engage the outer surface of the compensation sheave (i.e.  In this case, Fig. 2 shows the bottom portion of ref. 18 not contacting rope members, ref. 2, while the rope members are in contact with the sheave, ref. 1). 
Wherein the dividers each comprise a flange (i.e. Fig. 1, dotted line represents external flanges and Fig. 2, profile of external flanges on ref. 1 shown between each strand of ref. 2) on the outer surface of the compensation sheave. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 1,953,119 to McCormick in view of WO 2019/180300 to Makimattila (henceforth referred to as Makimattila)
Regarding claim 5, McCormick does not specifically teach the flanges extend from the compensation sheave a distance of at least one half a thickness of the compensation rope members. However, Makimattila teaches an elevator (i.e. Fig. 1) comprising a sheave (i.e. Fig. 3, ref. 5) having an outer surface configured to engage a plurality of rope members (i.e. Fig. 3, ref. 3) received on the outer surface of the sheave and wherein flanges extend from the outer surface of the sheave a distance corresponding to at least one half of a thickness of the rope members (i.e. Fig. 3, ref. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flanges extending at least a distance of one half a thickness of the rope members as taught in Makimattila in the compensation sheave as taught in McCormick to prevent lateral sliding of the rope members and there would have been reasonable expectation of success. 


Allowable Subject Matter
Claim 3-4, 6-7, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEM M TRAN/Examiner, Art Unit 3654